Case 15-39089        Doc 41     Filed 11/01/18     Entered 11/01/18 12:45:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-39089
         George K Katris
         Eleftheria G Katris
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2015.

         2) The plan was confirmed on 04/08/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/03/2018.

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $31,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-39089       Doc 41     Filed 11/01/18    Entered 11/01/18 12:45:45                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $6,300.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $6,300.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,700.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $317.10
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,017.10

 Attorney fees paid and disclosed by debtor:               $300.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BURRIS EQUIPMENT CO           Secured        2,488.00       2,488.00         2,488.00      1,316.03     150.44
 BURRIS EQUIPMENT CO           Unsecured            NA           0.25             0.25           0.00       0.00
 CAPITAL ONE BANK USA          Unsecured         661.00        661.92           661.92           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          728.00      1,197.06         1,197.06           0.00       0.00
 DIRECTV                       Unsecured            NA         581.36           581.36           0.00       0.00
 FORD MOTOR CREDIT CO          Unsecured      4,900.00       5,542.96         5,542.96           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured         358.00    49,610.59        49,610.59            0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         680.00        680.44           680.44           0.00       0.00
 POLYGEM                       Unsecured      1,380.00       3,155.32         3,155.32           0.00       0.00
 WOODMANS KENOSHA              Unsecured         158.00           NA               NA            0.00       0.00
 ELITE CRETE                   Unsecured      1,831.00            NA               NA            0.00       0.00
 UROPARTNERS                   Unsecured         224.00           NA               NA            0.00       0.00
 VILLAGE OF ANTIOCH            Unsecured      2,124.00            NA               NA            0.00       0.00
 VISTA MED CENTER              Unsecured         500.00           NA               NA            0.00       0.00
 DISH                          Unsecured         339.00           NA               NA            0.00       0.00
 FOOT PHYSICIANS               Unsecured         162.00           NA               NA            0.00       0.00
 IHC LIBERTYVILLE EMERG PHYS   Unsecured          37.00           NA               NA            0.00       0.00
 ILL BONE AND JOINT INSTITUTE  Unsecured         314.00           NA               NA            0.00       0.00
 ILL GASTRO GROUP              Unsecured         102.00           NA               NA            0.00       0.00
 CENTEGRA HOSPITAL MCHENRY     Unsecured          92.00           NA               NA            0.00       0.00
 CENTEGRA PHYSICIAN CARE       Unsecured          12.00           NA               NA            0.00       0.00
 COMCAST                       Unsecured         979.00           NA               NA            0.00       0.00
 AT&T                          Unsecured         659.00           NA               NA            0.00       0.00
 BEST PRACTICES INPATIENT      Unsecured          54.00           NA               NA            0.00       0.00
 BLACKHAWK FINANCE             Unsecured      5,601.00            NA               NA            0.00       0.00
 INFINITY HEALTHCARE PHYS      Unsecured          75.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-39089     Doc 41        Filed 11/01/18    Entered 11/01/18 12:45:45                  Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid           Paid
 INTEGRATED IMAGING CONSULTAN   Unsecured          19.00             NA           NA             0.00         0.00
 LAKE COUNTY RADIOLOGY ASSOC    Unsecured          41.00             NA           NA             0.00         0.00
 LAKE HEART SPECIALISTS         Unsecured         328.00             NA           NA             0.00         0.00
 LAKESHORE GASTRO               Unsecured         102.00             NA           NA             0.00         0.00
 LINCOLN AUTOMOTIVE FINANCIAL   Unsecured      4,552.00              NA           NA             0.00         0.00
 MID STATE EQUIPMENT            Unsecured         416.00             NA           NA             0.00         0.00
 MIDWEST ANES PARTNERS          Unsecured          33.00             NA           NA             0.00         0.00
 NORTHSHORE ENDOSCOPY CENTER    Unsecured         100.00             NA           NA             0.00         0.00
 ORCHARD MEDICAL CENTER         Unsecured          46.00             NA           NA             0.00         0.00
 SCHEER SURGICAL                Unsecured          87.00             NA           NA             0.00         0.00
 STATE BANK OF THE LAKES        Unsecured      1,805.00              NA           NA             0.00         0.00
 SUNBELT RENTALS                Unsecured      2,170.00              NA           NA             0.00         0.00
 SUPERIOR AIR GROUND AMBULANC   Unsecured          66.00             NA           NA             0.00         0.00
 SYMBRIA RX SERVICE             Unsecured           6.00             NA           NA             0.00         0.00
 STATEBRIDGE LLC                Secured        3,000.00         2,881.06     2,881.06         816.43          0.00
 STATEBRIDGE LLC                Secured             0.00            0.00         0.00            0.00         0.00
 TITLE MAX OF ILLINOIS          Unsecured         700.00        2,107.16     2,107.16            0.00         0.00
 VERIZON                        Unsecured      2,250.00           187.38     1,870.38            0.00         0.00
 WASTE MANAGEMENT               Unsecured          93.00          425.58       425.58            0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                   $0.00
       Mortgage Arrearage                                  $2,881.06            $816.43                   $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00                   $0.00
       All Other Secured                                   $2,488.00          $1,316.03                 $150.44
 TOTAL SECURED:                                            $5,369.06          $2,132.46                 $150.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $65,833.02                    $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-39089        Doc 41      Filed 11/01/18     Entered 11/01/18 12:45:45            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,017.10
         Disbursements to Creditors                             $2,282.90

 TOTAL DISBURSEMENTS :                                                                       $6,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
